Citation Nr: 0420920	
Decision Date: 07/30/04    Archive Date: 08/05/04

DOCKET NO.  97-14 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico

THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, including schizophrenia. 


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

George E. Guido Jr., Senior Counsel  




REMAND

The veteran served on active military duty from October 1968 
to October 1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 1996 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
the Commonwealth of Puerto Rico. 

In a separate decision and ORDER dated in October 2003, the 
Board vacated on grounds of due process a Board decision of 
July 23, 2003, denying service connection for an acquired 
psychiatric disorder, including schizophrenia, which was on 
appeal.  Before the Board promulgates another decision on the 
merits of the appeal, supplanting the vacated Board decision, 
additional procedural development is required. 

Since the veteran's submission of additional evidence to the 
Board, the United States Court of Appeals for the Federal 
Circuit held that when additional relevant evidence is 
obtained by the Board that was not initially considered by 
the RO, the Board must refer the evidence to the RO for 
review unless this procedural right is waived by the 
appellant.  Disabled Am. Veterans v. Sec'y of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The veteran has not 
waived the right of initial review of this evidence by the 
RO.

Accordingly, this case is REMANDED for the following:

1.  The RO is requested to forward the 
claims folder to the VA psychiatrist who 
conducted the May 2002 VA examination for 
an addendum (if unavailable to another VA 
psychiatrist).  Request the examiner to 
review the February 18, 2003 statement 
submitted by the veteran's private 
psychiatrist in conjunction with the 
evidence already of record.  In the 
addendum, the examiner is requested to 
indicate whether a change is warranted in 
the opinion rendered in May 2002.  A 
complete rational for any opinion 
expressed should be included in the 
report.  If an additional examination is 
required it should be conducted.

2.  Thereafter, the RO should 
readjudicate the veteran's claim.  If the 
determination remains adverse to the 
veteran, furnish him and his 
representative a supplemental statement 
of the case and an opportunity to 
respond. Thereafter, the case should be 
returned to the Board, if in order.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 
4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.



		
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





